Citation Nr: 1610663	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  06-10 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for hypertension.

2.  Entitlement to service connection for hypertension, to include as secondary to posttraumatic stress disorder (PTSD), herbicide exposure, or type II diabetes mellitus.

3.  Entitlement to service connection for sleep apnea, to include as secondary to PTSD.

4.  Entitlement to an initial compensable evaluation for a low back disability, prior to March 14, 2007. 

5.  Entitlement to an earlier effective date for service connection of PTSD, prior to January 5, 2000.

6.  Entitlement to multiple clothing allowances for the year 2015.

7.  Entitlement to eligibility for Vocational Rehabilitation services.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Air Force from November 1970 to February 1980; he was also a member of the Air National Guard, with a period of active duty from December 1991 to May 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2005, July 2010, November 2014, and August 2015 decisions by various Regional Offices (ROs) of the United States Department of Veterans Affairs (VA).

In October 2005, the RO granted service connection for a low back disability, characterized as lumbar strain, and assigned a 0 percent rating.  Service connection for a gastrointestinal disorder, also rated noncompensable, was also granted.  The Veteran disagreed with the evaluations assigned for each, and has prosecuted his appeals since that time.  During the pendency of the appeal, in a May 2014 decision, an increased 60 percent rating for the low back, now characterized as intervertebral disc syndrome, was granted effective March 14, 2007.  The Veteran has expressed his satisfaction with this rating, but continues to desire a higher rating for the period prior to March 2007.  That issue is characterized accordingly, with the period during with a 60 percent rating is already assigned no longer on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  Further, the issue is more properly described as a low back disability generally that includes both the strain and disc symptomatology displayed over the duration of the appeal.  With regard to the gastrointestinal disorder, now characterized as irritable bowel syndrome, a June 2015 decision assigned a 30 percent rating for the entirety of the appeal period.  This is the evaluation the Veteran was seeking, and it covers the entirety of the appeal period; as the appeal is fully satisfied, no further question remains for consideration by the Board on that issue.  AB v. Brown, 6 Vet. App. 35 (1993).

In two separate July 2010 decisions, the RO 1) denied service connection for hypertension and sleep apnea, and 2) granted service connection for PTSD, rated 30 percent disabling from February 23, 2006.  With regard to hypertension, the Board notes that service connection for such was denied in a May 2002 decision, and appealed, but the Veteran withdrew this appeal in May 2003, on the record at a Board hearing.  The issue has therefore been recharacterized to reflect a need to reopen the previously denied claim.  This is a jurisdictional requirement regardless of the fact that the RO appears to have already reopened the claim and considered the merits.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Additionally, the RO's decision to treat different theories of entitlement as different claims with regard to hypertension is invalid.

Regarding PTSD, the Veteran disagreed with both the effective date of the grant and the evaluation assigned.  The effective date appeal is addressed herein.  With regard to the evaluation, however, the Veteran was during the pendency of the appeal assigned an increased 70 percent rating for PTSD, from January 5, 2006.  This satisfied his appeal with regard to evaluation, as he had been seeking a 50 percent rating and expressed his satisfaction, but did not satisfy the effective date claim.  That issue alone remains on appeal before the Board.  The Board notes that the Veteran filed a new claim for increased rating of PTSD in August 2014, and has been granted an increased 100 percent schedular evaluation in an April 2015 decision.  He has appealed the effective date of the increase, and a statement of the case (SOC) was issued in June 2015, but he has not yet perfected that appeal.

A November 2014 decision denied entitlement to Vocational Rehabilitation, and an August 2015 decision denied entitlement to a clothing allowance.

The Veteran testified at a December 2007 hearing held before the undersigned Veterans Law Judge (VLJ) at the RO; a transcript of the hearing is associated with the claims file.  The Veteran additionally testified at a May 2003 hearing before a different VLJ in connection with an earlier, resolved appeal.

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA (VVA) and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.  

The issues of service connection for hypertension and sleep apnea, entitlement to an effective date prior to January 5, 2006, for PTSD, entitlement to a clothing allowance, and entitlement to vocational rehabilitation are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for hypertension was denied in a May 2002 rating decision on the grounds that no nexus to service was shown; the Veteran withdrew his appeal of this issue on the record in May 2003.

2.  Evidence and information received since May 2002 has not been previously considered by agency decision makers, is not cumulative or redundant of evidence already of record, addresses an unestablished fact, and raises the reasonable possibility of substantiating the claim.  

3.  Prior to March 14, 2007, the low back disability was manifested by no worse than slight limitation of motion with characteristic painful movement, mild disc disease, and reports of incapacitation of up to 9 days in a 12 month period.


CONCLUSIONS OF LAW

1.  The May 2002 denial of service connection for hypertension is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  The criteria for reopening of a previously denied claim of service connection for hypertension are met.  38 U.S.C.A. §§ 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156 (2015).

3.  The criteria for an increased 10 percent, but no higher, initial evaluation prior to March 14, 2007, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.71a, Diagnostic Codes 5292, 5293, 5295 (2002); 38 C.F.R. §§ 4.71a, Diagnostic Codes 5292, 5293, 5295 (2003); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board is granting in full the benefit sought on appeal with regard to reopening of the claim of service connection for hypertension.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.

With regard to the low back, the appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran's Social Security Administration disability determination, and the records considered in that determination, were obtained.  38 C.F.R. § 3.159(c)(2).  

Relevant to the appellate period considered here, a VA examination was afforded the Veteran in March 2017; he also underwent a complete vocational assessment in October 2003.  Examiners made all findings necessary to application of the rating criteria, and described the functional impact of the disability.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examinations are adequate for adjudication.

At the Veteran's December 2007 hearing, the undersigned discussed the elements of the claim on appeal, to include identifying the specific types of evidence and information which would be of assistance in substantiating them.  Additionally, the Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

New and Material

Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

In May 2002, the RO denied service connection for hypertension, finding that no nexus to service, either direct or based on exposure to herbicides in Vietnam, was shown.  The Veteran appealed this denial, perfecting it to the Board, but at his May 2003 hearing, he elected to withdraw the claim.  The May 2002 denial therefore became final.

He filed a reopened claim in July 2007, which was denied in a May 2009 rating decision.  He sought reconsideration of that denial within a year, and a July 2010 rating decision then reconsidered and confirmed the denial.  That same month, the Veteran filed a notice of disagreement (NOD) with the denial of service connection for hypertension; this NOD was not addressed, and no appeal was processed until the Veteran disagreed with a July 2013 decision.  However, the filing of the July 2010 NOD kept the July 2007 claim open and pending.  Hence, the May 2002 decision is the last final denial.

Since that denial the Veteran has been service connected for PTSD and for diabetes, which he alleges has caused or aggravated his hypertension; these theories of entitlement were not previously considered and hence are new.  Further, the Veteran has continued to alternatively argue that his hypertension is caused or aggravated by herbicide exposure in Vietnam, which has been previously established.  Since May 2002, the National Academy of Sciences (NAS) Institute of Medicine's Veterans and Agent Orange: Update 2010 concluded that there is limited or suggestive evidence of an association between the exposure to Agent Orange and hypertension. The suggestive evidence of an association is sufficient to establish an "indication" that the current disability "may be related" to herbicide exposure during service.  As this update was not available as of the May 2002 decision, it, too, is new.  Finally, the Veteran has submitted statements in support of his claim from a private doctor indicating that secondary service connection is warranted.

Moreover, this new evidence and information is material to the claim.  Each item raises a reasonable possibility of substantiating the claim of service connection for hypertension, at the very least requiring additional development into such possibilities.  Therefore, reopening of the previously denied claim is appropriate.

Adjudication of the Veteran's claim does not end with the determination that new and material evidence has been received.  This matter must now be addressed on a de novo basis.  For the reasons detailed in the remand section, additional development is required for a full and fair adjudication of the underlying service connection claim.

Low Back Evaluation

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

In evaluating any disability on the basis of limitation of motion, VA must consider the actual degree of functional impairment imposed by pain, incoordination, weakness, fatigue, and lack of endurance with repetitive motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The criteria for rating disc disease and disabilities of the spine were revised while the appeal was pending (effective September 23, 2002 and September 26, 2003, respectively).  For the period prior to September 23, 2002, only the criteria under 38 C.F.R. § 4.71a (2002) are applicable.  For the period of September 23, 2002, to September 26, 2003, the criteria under both 38 C.F.R. § 4.71a (2002) and (2003) are applicable.  Since September 26, 2003, both prior incarnations of the criteria and the current criteria under 38 C.F.R. § 4.71a (2015) may be applied.  In no case, however, may an evaluation be reduced based on a change in the applicable criteria, unless actual improvement is shown.  38 C.F.R. § 3.951(a).

Under 38 C.F.R. § 4.71a, Code 5293 (2002) a 10 percent rating was assigned for mild intervertebral disc syndrome (IVDS).  A 20 percent rating was in order for a moderate IVDS, with recurring attacks.  A 40 percent rating required a severe IVDS with recurring attacks with intermittent relief.  For pronounced IVDS, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, and little intermittent relief, a 60 percent evaluation was assigned.  38 C.F.R. § 4.71a, Code 5293 (2002).

Alternatively, a lumbar spine disability could have been evaluated as lumbosacral strain under Code 5295.  Slight subjective symptoms were noncompensable.  Characteristic pain on motion was rated 10 percent disabling.  With muscle spasm on extreme forward bending or unilateral loss of lateral spine motion in a standing position, a 20 percent evaluation was assigned.  A 40 percent rating was warranted for severe strain, with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending when standing, loss of lateral motion with arthritic changes, narrowing or irregularity of joint spaces, or some of the preceding with abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Code 5295 (2002).

Limitation of motion of the lumbar spine was rated under Code 5292.  Slight limitation was 10 percent disabling, moderate limitation was 20 percent disabling, and severe limitation was 40 percent disabling.  38 C.F.R. § 4.71a, Code 5292 (2002).

Code 5293 was revised effective September 23, 2002; Codes 5292 and 5295 were unchanged.  The new Code 5293 criteria provided that IVDS should be evaluated either on the total duration of incapacitating episodes over the past 12 months, or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher rating.  The revised Code 5293 provided that an evaluation of 10 percent was assigned for incapacitating episodes lasting at least one week but less than two.  A 20 percent rating was warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  An evaluation of 40 percent was warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  For incapacitating episodes lasting at least six weeks over the prior 12 months, a 60 percent evaluation was assigned.

Note (1) to revised Code 5293 provided that, "an incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (2) provides: When evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurologic disabilities separately using criteria for the most appropriate neurologic diagnostic code or codes.  38 C.F.R. § 4.71a, Code 5293 (2003).

The criteria for rating other disabilities of the spine were again revised effective September 26, 2003; this included a changing of Diagnostic Codes.  Codes 5292, 5293, and 5295 were eliminated.  Code 5237 now applies to lumbosacral strain.  No separate Code is provided for limitation of motion.  IVDS was renumbered as Code 5243, which provides that IVDS is evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a.  The actual criteria under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes are the same as were effective under Code 5293 on September 26, 2003.

Under the General Rating Formula for Diseases and Injuries of the Spine, applicable under both Codes 5237 and 5243, the disability is evaluated with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  A 10 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating requires thoracolumbar spine forward flexion greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or for favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the thoracolumbar spine warrants a 50 percent evaluation, and unfavorable ankylosis of the entire spine is rated 100 percent disabling. 38 C.F.R. § 4.71a (2011).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, normal extension is zero to 30 degrees, normal left and right lateral flexion is zero to 30 degrees, and normal left and right lateral rotation is zero to 30 degrees.  Note 2 following the General Rating Formula.  38 C.F.R. § 4.71a (2011).

The Board observes the words "moderate" and "severe" are not defined in the VA rating schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decision is "equitable and just."  38 C.F.R. § 4.6.  Although the criteria under Diagnostic Codes 5290 through 5292 (2002) were less defined that the current criteria, guidance can be obtained from the amended regulations.  In adopting specific ranges of motion to define what is normal, VA stated that the ranges of motion were based on the American Medical Association  Guides to the Evaluation of Permanent Impairment, 2nd ed., (1984), which is the last edition of the Guides that measured range of motion of the spine using a goniometer.  See Supplementary Information, 67 Fed. Reg. 56509, 56512 (Sept. 4, 2002).  In other words, even though pre-2003 regulations did not define normal range of motion for the spine, the current definition is based on medical guidelines in existence since 1984, and the Board can consider the current ranges of motion to rating spine disabilities under the old criteria.

The Board finds that under any of the Diagnostic Codes and rating criteria which may be applied for the period prior to March 14, 2007, a 10 percent rating, and no higher is warranted.

Under Code 5292, in effect prior to September 23, 2003, such rating is assignable for limitation of motion that is no more than slight.  Similarly, no greater than a 10 percent rating is warranted under Code 5295, effective for the same period.  The first code measures limitation of motion of the lumbar spine; the latter evaluates pain symptomatology and it's functional impact.  VA and private treatment records prior to September 2002 reveal complaints of chronic low back pain; strain is diagnosed.  The Veteran reported his pain limited some activities, but descriptions of limitations by the Veteran and his doctor reveal no greater than slight impairment.  Dr. RAP in December 1999, immediately prior to the appellate period, found a normal gait and sensorium, with no tenderness of the spine.  The Veteran did demonstrate some limited motion; no exact measurement was given, but the doctor stated the Veteran could flex at the waist and reach the middle of his lower leg with his hands.  VA graphics catalogs would indicate that this approximates 70 degrees of flexion, falling into a slight or mild category.  38 C.F.R. § 4.71, Plate V.  In March 2002, Dr. WLB, noted some restricted motion of the low back, without reference to extent, and also stated that the back pain was intermittent.  

The relevant medical evidence makes clear that even with flare-ups of pain, the Veteran was still able to move into the last third of a normal range of motion, from 60 to 90 degrees flexion.  There was no spasm, tenderness, or reported loss of lateral movement to either side.  In short, the Veteran's low back hurt with use, and he had slight limitation as a result.  Under either Code 5292 or Code 5295, such warrants no greater than a 10 percent rating, for slight and painful limited motion.  

Under Code 5293, for disc disease, prior to September 23, 2002, no greater than mild disc disease is shown.  Dr. WLB first noted a slight herniation at L5-S1 in March 2002; prior to that there is not even clear evidence of disc involvement.  Even Dr. WLB, however, did not attribute current symptomatology to the disc problem, diagnosing a probable strain instead.  Nevertheless, given the episodic nature of the flare-ups described and the radiographic evidence of disc damage assignment of a 10 percent rating under Code 5293 would be appropriate.

After September 26, 2003, Code 5293 was amended to the current form, with ratings based on the duration of incapacitating episodes.  During the appellate period considered here, the Veteran reported, at most, that during 2006 he had three episodes of incapacitating pain, which lasted for three days each.  He was seen at an emergency room and received injections for relief and was ordered to bed by doctors.  Therefore, he was incapacitated a total of approximately 9 days over a 12 month period, warranting a 10 percent rating.  

For the period since September 26, 2003, when the alternate amended spine criteria under Code 5243 could be applied, the described functional limitations, even upon consideration of the impact of the DeLuca factors with repeated motion and on flare-ups, meet the requirements for a 10 percent rating, and no greater.  No impaired flexion to less than 60 degrees is described or measured, and no abnormal gait is shown.  The Veteran does report low back pain in VA treatment, but no details are provided which would permit assessment under the criteria; pure speculation would be required, and hence no rating in excess of the factually established 10 percent can be assigned.  There is additionally no indication of any compensable or chronic neurological impairment related to the low back over this period, which could be rated separately under the General Rating Formula for Diseases and Injuries of the Spine.

The Board must note that at the October 2003 vocational assessment conducted by VA, the Veteran reported low back pain with intermittent flare-ups that he described as quite severe and debilitating.  He described weakness and numbness of the limbs, pain, and limited motion.  On examination, the doctor noted an odd stance (due in part to the back and other disabilities such as the feet and knees), and a change in the lordotic curve of the spine.  Although no quantitative measurements were provided, the examiner did state that there was a severe decrease in range of motion on testing.  However, he also stated that the examination results were at odds with the observed behavior of the Veteran.  In other words, although he reported great pain and severely restricted movement, when not aware he was being actively tested, but was under observation, he moved just fine.  The sole purely objective test, an x-ray, showed minor osteophytes of the spine.  Based on the notation of inconsistent behaviors, the minor objective indications of impairment, and the far more consistent other medical and lay evidence of record regarding the low back around this time, the Board finds that the October 2003 evaluation is not of great probative value, and cannot be relied upon to support any rating in excess of the 10 percent otherwise being assigned.

Consideration has been given to the possibility of assignment of an extraschedular evaluation under 38 C.F.R. § 3.321.  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. At 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.

If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. At 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  

Here, all complaints are accounted for by the Veteran's various disabilities, and they are fully contemplated by the rating schedule.  His limitation of movement and decreased functional capacity due to pain are directly considered by the Schedule, which is applied consistently with the DeLuca factors.

Accordingly, an increased rating of 10 percent, but no higher, for the low back disability prior to March 14, 2007, is warranted.


ORDER

Reopening of the previously denied claim of service connection for hypertension is granted.

An increased rating of 10 percent, but no higher, for the low back disability prior to March 14, 2007, is granted.


REMAND

With regard to the remaining claims, further remand is necessary for the reasons indicated below.

Hypertension

As is noted above, the Veteran has submitted sufficient evidence to require reopening of his previously denied claim.  The new and material evidence has raised the reasonable possibility of substantiating the claim.  It does not, however, provide a sufficient basis for an award of benefits, as a "possibility" does not meet the "at least as likely as not" standard.

To determine if that standard is met, a VA examination and medical opinion are required which clearly and thoroughly addresses all the evidence of record.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board acknowledges that the Veteran's private doctor has submitted favorable nexus opinions addressing the question of service connection under the appropriate legal standard, but his opinions are bare statements, lacking any rationale or evident reasoning that are necessary for assessment of probative value.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Sleep Apnea

Similarly, a nexus opinion is required with regard to sleep apnea.  The private medical opinion of record is insufficient to support the claim, and an examination and medical opinion is required to assess the Veteran's allegations that his medications for PTSD have caused weight gain that has led to apnea.

Earlier Effective Date of Service Connection for PTSD, Clothing Allowance, and Vocational Rehabilitation

With regard to all three of these claims, the Veteran has filed a valid and timely NOD with an adverse decision by the AOJ.  With regard to PTSD, the Veteran raised his objection to the February 2006 date originally assigned in a July 2010 decision; although an earlier January 2000 date has since been assigned, he has continued to object and argue for a date sometime in the late 1990's.

Regarding the clothing allowance and vocational rehabilitation claims, the Veteran filed NODs on required forms in August 2015 and November 2014, respectively.  On each he indicated that he was appealing decisions dated in those same months on the respective issues.  However, the underlying decisions do not appear to be associated with the electronic claims file, as different AOJs are involved.  On remand, these decisions, as well as any associated documentation and evidence, must be associated with the file to facilitate appellate review.

Most importantly, however, no actions have been taken with respect to each NOD.  When an NOD has been filed with regard to an issue, and an SOC has not been issued, the appropriate Board action is to remand the issue to the agency of original jurisdiction for issuance of an SOC addressing each issue.  Manlincon v. West, 12 Vet. App. 238 (1999).  Thus a remand is required for issuance of an SOC and to provide the Veteran the opportunity to perfect an appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 19.26; See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Issue an SOC regarding the issues of entitlement to an effective date prior to January 5, 2006, for PTSD; entitlement to a clothing allowance; and entitlement to vocational rehabilitation.  Advise the Veteran of the procedural requirements to continue an appeal of each issue.  If a substantive appeal is timely filed with regard to all or any of these matters, the perfected issue should be certified to the Board.

2.  Schedule the Veteran for a VA hypertension examination.  The entire claims file must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to the complete electronic file, relevant documents must be printed so they can be available to the examiner for review.

The examiner must opine as to whether it is at least as likely as not currently diagnosed hypertension was caused or aggravated by military service, to include exposure to herbicides, or the service-connected diabetes or PTSD disabilities.  Each possibility must be addressed separately to facilitate a full and adequate discussion.  

A full and complete rationale is required for all opinions expressed.

3.  Schedule the Veteran for a VA sleep apnea examination.  The entire claims file must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to the complete electronic file, relevant documents must be printed so they can be available to the examiner for review.

The examiner must opine as to whether it is at least as likely as not currently diagnosed sleep apnea was caused or aggravated by military service or service-connected PTSD.  The allegation that medication for PTSD caused excessive weight gain and led to apnea must be specifically addressed.  

A full and complete rationale is required for all opinions expressed.

4.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


